The only reference in the record as to service of a copy of the bill of exceptions upon the defendant in error, who was not represented in the trial court by counsel, is a return of the sheriff of the court that rendered a judgment which is sought by the plaintiffs in error to have reviewed here, and which reads as follows: "I have made diligent search, and failed to locate General W. Goss [defendant in error] in order to serve him with copy of the within bill of exceptions, and have been reliably informed that he is now a resident of Monroe, Walton County, Georgia" (a county other than that in which the case was tried). It not appearing from the record that there was any service of a copy of the bill of exceptions, either personal or by acknowledgment, upon the defendant in error, this court is without jurisdiction to entertain the writ of error.
Writ of error dismissed. Stephens, P. J., and Felton, J.,concur.
                         DECIDED MARCH 6, 1943. *Page 26